NO.    90-068
                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            1990


ANESTHESIOLOGY, P.C.; DR. C.W. McCOY; DR. GERALD H. SIEMENS;
DR. NORMAN J. NICKMAN; and DR. J.E. JARRETT,
     Plaintiffs and Respondents,
-vs-
BLUE CROSS AND BLUE SHIELD OF MONTANA, A Corporation,
     Defendant and Appellant,


APPEAL FROM:             District Court of the First Judicial District,
                         In and for the County of Lewis and Clark,
                         The Honorable Thomas C. Honzel, Judge presiding.


COUNSEL OF RECORD:
                    For Appellant:
                         Hughes, Kellner, Sullivan       &   Alke, John Alke
                         argued, Helena, Montana
                    For Respondent:
                         Snavely & Phillips, Robert J. Phillips argued,
                         Missoula, Montana


                                                   Submitted:    September 05, 1990
                                               ,    Decided:    October 26, 1990
Filed:
              t-
              I
              ;
              '
    Q          1-3
    T     , . C I
          -a .
               CJ
                .
    0     ,L
    ,
    +     :-* ! J
                                        Clerk
    t      *
n
W
    Cf.     . -
Justice William E. Hunt, Sr., delivered the Opinion of the Court.


     Appellant and defendant Blue Cross and Blue Shield of Montana
appeals from the order of the District Court of the First Judicial
District, Lewis and Clark County, granting summary judgment to
plaintiff and respondent, Dr. C. W. McCoy, for a lien filed for
services rendered to an insured of the defendant.
     We reverse and remand for further proceedings in accordance
with this opinion.
     The sole issue raised by this appeal is whether the 1987
amendments to the Montana       Insurance Code affect appellant's
immunity from liens under the Physicians1 Lien Act.
     Blue Cross is a health service corporation, governed by   fj   33-

30-101 through 3 -1102, MCA, operating a nonprofit health care plan
within the State of Montana.    It enters into contracts with health
care providers for services to its insureds.      In the case of a
contract between Blue Cross and a physician, the physician becomes
a I1professionalmember.    The professional member agrees to accept,
as payment in full, a fee established by Blue Cross for services
to Blue Cross insureds.    The physician also forfeits the right to
"balance billn the Blue Cross insured for any difference between
the physicianls charge and the fee allowed by Blue Cross.           The
contract between Blue Cross and the professional member allows the
professional member to directly bill Blue Cross for services
provided to the insured.
     A physician who does not have a contract with Blue Cross is
a I1nonmember physician.       A nonmember physician must bill the
insured for the entire cost of the services provided, and look to
the insured for payment of those costs.      Payments made by Blue
Cross for services rendered by nonmember physicians are made
directly to the insured.   Any balance of the bill must be paid by
the insured.
     Respondent, Dr. C. W. McCoy (a nonmember physician) provided
health care services to Pamela Dark on December 15, 1987.     Pamela
was billed $1,790.00 for these services.    On January 4, 1988, Dr.
McCoy sent a lien notice to Blue Cross, claiming a lien against
insurance benefits payable by Blue Cross to or on behalf of Pamela.
Blue Cross ignored the lien and made payment directly to Pamela.
     In the action against Blue Cross, plaintiff McCoy was joined
by Anesthesiology, P.C.    The District Court granted judgment to
Dr. McCoy but found that because Anesthesiology had filed its claim
on November 2, 1987, before the 1987 amendments to the insurance
code became effective, its claim was barred.    Anesthesiology did
not appeal that decision and is not a party to these proceedings.
     Appellant argues that the physicians' lien statutes of 1979
were not affected by the 1987 amendments to the Montana Insurance
Code, and that appellantts immunity from physicianst liens still
exists.    The physicianst lien statutes, 5 71-3-1111 through 5 71-
3-1118, MCA, were enacted in 1979.    They provide in part:
     If a person is an insured or a beneficiary under
     insurance which provides coverage in the event of injury
     or disease, a physician    ... upon giving the required
     notice of lien, has a lien for the value of services
     rendered on all proceeds or payments. . .   .
Section   71-3-1114 (2), MCA.   At the time the lien statutes were
enacted, health corporations such as Blue Cross were specifically
excluded from the guidelines of Title 33 of the Montana Code (the
Montana Insurance Code).
     The corporations were excluded by the 1979 insurance code.
Specifically the legislature provided:
     This code shall not apply to health service corporations
     to the extent that the existence and operations of such
     corporations are authorized by Title 35, chapter 2, and
     related sections of the Montana Code Annotated.
Section 33-1-102(3), MCA.        In 1987 the legislature amended the
insurance code to include health service corporations.
     For the purposes of this code, the following definitions apply
     unless the context requires otherwise:
     (6) I1Insurerg1 includes      . . . . .
                                           a health service
     corporation in the provisions listed in 33-30-102.
Section 33-1-201, MCA.
     The   District    Court    found   that   because   health    service
corporations were excluded from the insurance code from 1979 to
1987, they were not subject to physicians liens during that time.
The court then found that the legislature intended that physicians
liens   apply   to   health    service corporations      after    the   1987
amendments.      Appellant argues otherwise, contending that the
legislature never intended the 1987 amendments to the insurance
code to imply that health service corporations are now subject to
physicians' lien statutes of 1979.       We agree with appellant.
     This Court will not intrude in areas properly the province of
the legislature.     We have consistently held that only in extreme
circumstances is it appropriate to construe a subsequent statute
against a former one without express legislative direction.             "The
presumption is that the legislature passes a law with deliberation
and with a full knowledge of all existing ones on the same subject,
and does not intend to interfere with or abrogate a former law
relating to the same matter unless the repugnancy between the two
is irreconcilable."    London G.   &   A. Co., v. Industrial Accident
Board, 82 Mont. 304, 310, 266 P. 1103, 1105 (1928).          The Court
followed the London reasoning in Fletcher v. Paige, 124 Mont. 114,
220 P.2d 484 (1950):     "It will not be presumed that a subsequent
enactment of the legislature intended to repeal former laws upon
the subject when former laws were not mentioned.I1 Fletcher at 119,
220 P.2d at 487.
     In the case before us, the legislature failed to mention the
physiciansv lien statutes when it amended the code in 1987.       That
the legislature intended the amendments to apply only to the
insurance code is evidenced by the introduction to the definitions
of the code, which states:     IvFor the PurPoses of this code, the
following definitions apply   ..   .    (Emphasis added.)   Section   33-

1-201, MCA.    By leaving intact these introductory words, the
legislature clearly intended that the 1987 amendments be limited
to the insurance code.
     Had the legislature intended to amend the physiciansv lien
statutes when it revised the insurance code, it would have
expressly stated that intention. Unless and until the legislature
specifically amends the physicians' lien statutes, we will not
infer an intent to do so.
     Reversed and remanded for further proceedings in accordance
with this opinion.



We Concur:
  Chief Justice




     Justices


Justice Sheehy did not participate in these proceedings.